MEMORANDUM **
Ji Sung Shin appeals from the 48-month sentence imposed following his guilty-plea conviction for use of a communication facility, in violation of 21 U.S.C. § 843(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Shin contends that his sentence is unreasonable because the district court treated the Sentencing Guidelines as mandatory and did not identify the subsection of 18 U.S.C. § 3353 on which it relied. We disagree. The record reflects that the district court considered the sentencing factors set forth in § 3553(a) and treated the Guidelines as advisory. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 596-600, 169 L.Ed.2d 445 (2007).
Shin also contends that his sentence is unreasonable because it is substantially longer than the sentences imposed on three co-defendants. However, the record indicates that “the district court had a reasonable basis under the advisory Sentencing Guidelines for the difference in the sentence each received.” United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, - U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.